—Judgment and order affirmed, with costs. No opinion. Lazansky, P. J., Young a.nd Kapper, JJ., concur; Carswell and Tompkins, JJ., dissent and vote to reverse and to dismiss the complaint on the grounds (1) that the verdict of the jury on the question of the defendant’s negligence in respect to the lights is against the weight of evidence; (2) that by proceeding from the theatre box in “ complete ” and “ utter ” darkness, without making any inquiry or effort to ascertain whether the way was safe, plaintiff was guilty of contributory negligence as a matter of law.